Citation Nr: 0907776	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than November 10, 
1997, for the grant of service connection for post-operative 
residuals of a diskectomy and fusion of the sixth and seventh 
cervical vertebrae (C6-7).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1941 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted the 
Veteran's claim for service connection for a cervical spine 
disorder and assigned an initial 20 percent rating 
retroactively effective from November 10, 1997.  He appealed 
for a higher initial rating and an earlier effective date for 
the grant of service connection for this disability.

In January 2008, to support his claims, the Veteran testified 
at a hearing at the Board's offices in Washington, DC - 
commonly referred to as a Central Office hearing.

In February 2008 the Board granted a higher 30 percent rating 
for the cervical spine disorder and remanded the earlier 
effective date claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  The AMC completed the requested development, 
continued to deny this claim in the December 2008 
supplemental statement of the case (SSOC), and has since 
returned the file to the Board for further appellate 
consideration of this remaining claim.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2007).




FINDINGS OF FACT

1.  In June 1985, the RO issued a decision denying the 
Veteran's claim for service connection for a cervical spine 
disorder, and the Board subsequently issued a decision in 
January 1986, on appeal, affirming the RO's denial of this 
claim.

2.  At the time of the Board's January 1986 denial of the 
claim, there was no further level of appellate review because 
the U. S. Court of Appeals for Veterans Claims (Court) did 
not yet exists; the Court came into existence in 1988.

3.  The Veteran filed a petition to reopen this claim on 
November 10, 1997.  There was no communication from either 
the Veteran or his representative from the time of the 
Board's January 1986 decision until filing the petition to 
reopen this claim on November 10, 1997, requesting service 
connection for a cervical spine disorder or indicating such 
intent to file a claim or a belief of entitlement to this 
benefit.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
November 10, 1997, for the grant of service connection for 
the cervical spine disorder.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a June 2008 letter, sent on 
remand to comply with the Board's February 2008 remand 
directive, the AMC advised the Veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  This included, as the Board had pointed out 
when remanding this case, advising him that evidence of an 
earlier-filed claim (which did not become final and binding 
on him based on the evidence then of record) was needed to 
substantiate his claim for an earlier effective date.  
See Huston v. Prinicipi, 17 Vet. App. 195 (2003).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).  

It equally deserves mentioning that the June 2008 letter also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claim, keeping in mind his 
claim initially arose in the context of him trying to 
establish his underlying entitlement to service connection 
(which the Board granted in an earlier September 2004 
decision).  This is important to point out because in 
Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held 
that where, as here, a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with prior decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
In this regard, the Court emphasized its holding in Dingess 
that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD [notice of disagreement] has been 
filed, only the notice requirements for rating decisions and 
SOCs described within 38 U.S.C. §§ 5104 and 7105 control as 
to the further communications with the appellant, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id.

The AMC, obviously, did not provide that June 2008 VCAA 
notice letter prior to initially adjudicating the Veteran's 
earlier-effective-date claim, again though, because his claim 
initially arose in another context - namely, him trying to 
establish his underlying entitlement to service connection.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And since providing that VCAA in June 2008, 
on remand, the AMC has gone back and readjudicated the 
Veteran's earlier-effective-date claim in the December 2008 
supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that notice.  This is important to point out because if, as 
here, the notice provided prior to the initial adjudication 
was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by an accredited Veterans' service organization, the 
Veterans of Foreign Wars of the United States, and his 
representative is presumably knowledgeable of the 
requirements for establishing his entitlement to an earlier 
effective date for the grant of service connection.  

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records and VA medical records.  
Neither he nor his representative has contended that any 
additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its February 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

II.  Entitlement to an Earlier Effective Date for Service 
Connection for the Cervical Spine Disorder

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for 
purposes of determining an effective date.  Id., at 200.

Where, however, there has been a prior final and binding 
decision on a claim, the effective date of a successful claim 
to reopen is the date of receipt of the claim to reopen or 
the date entitlement arose, whichever is later.  Id; Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 
(Fed. Cir. 1994).

A decision becomes final and binding on the Veteran, based on 
the evidence then of record, if he does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1100, 20.1103.  A Board decision, 
affirming a prior RO decision, subsumes the RO's decision.  
38 C.F.R. § 20.1104.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).



The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  
In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to collaterally 
attack the prior decision by showing CUE in the prior denial 
of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Here, though, the issue of whether there was CUE in a 
specific prior RO or Board decision has not been raised by 
the Veteran and/or his representative and, therefore, is not 
a matter for consideration at this time.  

In September 2004, the Board granted the Veteran's claim for 
service connection for a cervical spine disorder.  And in an 
October 2004 rating decision, implementing the Board's grant, 
the RO assigned an initial disability rating of 10 percent 
and effective date of November 10, 1997, the date of receipt 
of the Veteran's petition to reopen this claim.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).

Subsequently, in November 2004, the Veteran submitted a 
notice of disagreement (NOD) with respect to his assigned 
rating (10 percent) for this disability, but at the time 
taking no issue with his effective date.  And, in April 2005, 
the RO issued a Decision Review Officer's Decision increasing 
the initial rating to 20 percent, also retroactively 
effective from November 10, 1997 - the same effective date as 
was originally assigned upon the grant of service connection.  
In July 2005, the Veteran submitted a NOD with respect to his 
20 rating (he wanted an even higher rating) and its effective 
date, specifically asserting that he was entitled to an 
effective date dating back to August 1983, which he asserted 
was the "original date benefits were granted."  This is 
not, however, the case.



The Board sees the RO received the Veteran's claim for 
service connection for a right acromioclavicular (AC) joint 
disorder and a right great toe condition on August 8, 1983.  
And the Board sees that during a July 1984 VA medical 
examination and in a subsequent May 1985 statement, the 
Veteran asserted that he had neck pain and that he was 
seeking service connection for this asserted disorder.  But 
the RO denied service connection for this condition - a 
cervical spine disorder, in a June 1985 rating decision.  And 
although he appealed, the Board also denied the claim in 
January 1986.  When a rating decision issued by the RO 
denying a claim is affirmed by the Board on appeal, the 
Board's decision subsumes the RO's denial.  38 C.F.R. § 
20.1104.  Moreover, at the time of the Board's January 1986 
denial of the claim, there was no further level of appellate 
review because the Court did not yet exists; the Court came 
into existence in 1988.  Consequently, the Board's January 
1986 denial of the claim is final and binding on the Veteran 
based on the evidence then of record.  38 C.F.R. § 20.1100.  

The next communication from the Veteran concerning his 
cervical spine disorder was on a VA Form 21-4138, Statement 
in Support of Claim, wherein he expressed his desire to 
reopen his claim for service connection for his cervical 
spine disorder.  The form indicates this statement was signed 
on November 10, 1997, and it is date stamped from the RO on 
that same date - November 10, 1997, which is the effective 
date the RO granted service connection.

There is no other, prior communication from the Veteran or 
his representative attempting to reopen the claim or 
requesting service connection for a cervical spine disorder 
or indicating such intent to file a claim or a belief of 
entitlement to this benefit.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Hence, the date of receipt of his petition to reopen this 
claim, November 10, 1997, is the correct effective date.  
Therefore, his claim for an earlier effective date must be 
denied.  




ORDER

The claim for an effective date earlier than November 10, 
1997, for the grant of service connection for a cervical 
spine disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


